State of Delaware Secretary of State Division of Corporations Delivered 11:00 AM 02/09/2011 Filed 11:00 AM 02/09/2011 SRV 110133205 – 2946731 FILE STATE OF DELAWARE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION The corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware does hereby certify: FIRST, that at a meeting of the Board of Directors of Stanford Management Ltd. Resolutions were duly adopted setting forth a proposed amendment of the Certificate of Incorporation of said corporation, declaring said amendment to be advisable and calling a meeting of the stockholders of said corporation for consideration thereof.The resolution setting forth the amendment is as follows: RESOLVED, that the Certificate of Incorporation of this corporation be amended by changing the Article thereof numbered “First“ so that, as amended, said Article shall be and read as follows” The name of this corporation shall be: Allezoe Medical Holdings Inc. SECOND, That thereafter, pursuant to resolution of its Board of Directors, a special meeting of the stockholders of said corporation was duly called and held upon notice in accordance with Section 222 of the General Corporation Law of the State of Delaware at which meeting the necessary number of shares as required by statute were voted in favor of the amendment. THIRD.That said amendment was duly adopted in accordance with the provisions of Section 242 of the General CorporationLawofDelaware. IN WITNESS WHEREOF, said corporation has caused this certificate to be signed this 7th day of February20 11. By:/s/ Jancy Gregorio Title:President & CEO Name: Jancy Gregorio Print or Type
